Citation Nr: 1748169	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  13-31 092A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for left hip disorder, to include as secondary to service-connected left knee disability. 

2. Entitlement to an evaluation in excess of 20 percent for posttraumatic degenerative joint disease of the left knee, status post left knee anterior cruciate ligament repair with meniscus repair.

3.  Entitlement to an evaluation in excess of 10 percent for traumatic arthritis of the left knee, associated with status post left knee anterior cruciate ligament repair with meniscus repair.

4.  Entitlement to a compensable evaluation for residual scars, associated with status post left knee anterior cruciate ligament repair with meniscus repair.




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 1987 to August 1987 and from October 1991 to May 1992. Evidence of record further detailed that the Veteran retired from the United States Army Reserve (USAR) in 2013.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. The Veteran filed a Notice of Disagreement (NOD) in January 2012 and a Statement of the Case (SOC) was issued in September 2013.  The Veteran filed his Substantive Appeal via a VA Form 9 in November 2013.  Thus, the Veteran perfected a timely appeal of the issue.

In April 2014, the Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ). A copy of the hearing transcript has been associated with the claims file. In November 2016, the Veteran was notified that the VLJ who conducted his hearing was unavailable to participate in deciding his appeal. The law requires that the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal. 38 U.S.C. § 7107 (c) (West 2014); 38 C.F.R. § 20.707 (2016). The Veteran was informed that he could either request another optional Board hearing before a different VLJ or submit a written statement in lieu of having a hearing. The notice stated that if a response was not received within 30 days of the date of the notice letter that the Board would assume the Veteran did not want another hearing and would proceed with adjudication of his appeal. The Veteran did not respond to this notification, thus the Veteran's appeal was reassigned to the undersigned VLJ for a decision and the Board will consider his claim based upon the evidence of record. 

In a September 2016 rating decision, the AOJ granted service connection for trochanteric pain syndrome of the right hip, to include trochanteric bursitis with an evaluation of 10 percent, effective November 8, 2011, as well as service connection for right lumbar paravertebral myositis associated with status post left knee anterior cruciate ligament repair with meniscus repair with an evaluation of 10 percent, effective November 8, 2011. As the September 2016 rating decision represents a full grant of the benefits sought with respect to those issues, such matters are no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977). The Board would also note that the Veteran was granted separate service connection for traumatic arthritis of the left knee and service connection for surgical scars of the left knee, evaluated as 10 percent disabling and 0 percent disabling respectively effective July 8, 2011.  The Board finds that these separate evaluations are part and parcel of the underlying increased rating claim for the left knee disability. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. 

The issues of entitlement to an evaluation in excess of 20 percent for posttraumatic degenerative joint disease of the left knee, status post left knee anterior cruciate ligament repair with meniscus repair, entitlement to an evaluation in excess of 10 percent for traumatic arthritis of the left knee, and entitlement to a compensable evaluation for residual scars, associated with status post left knee anterior cruciate ligament repair with meniscus repair are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a current diagnosis of a left hip disability.

CONCLUSION OF LAW

The criteria for a left hip disability, to include as secondary to service-connected degenerative joint disease of the left knee, are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VA's duty to notify was satisfied by letters in September 2011, November 2011, and March 2012. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Neither the Veteran nor his representative has alleged that notice has been less than adequate. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful). Further, the Board finds that the notice letters comply with the requirements of 38 U.S.C.A. § 5103 (a), and afforded the Veteran a meaningful opportunity to participate in the development of his claim. Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) were satisfied.

VA has a duty to provide assistance to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  The Veteran's service treatment records (STRs) have been obtained. Post-service VA and private treatment records and reports have also been obtained.  The Veteran has not identified any additional existing evidence that is not of record that is necessary for a fair adjudication of his appeal.  The Veteran was provided VA medical examinations, including opinions, in November 2011 and November 2015 as well as an addendum opinion in August 2016.  These VA examination reports are adequate because they are based upon consideration of the relevant facts particular to this Veteran's medical history, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  Thus, the Board finds that VA's duty to assist has been met.

As noted above, in June 2015, the Board remanded this matter to the AOJ for further development. In pertinent part, the Board directed the AOJ to obtain any additional service personnel and service treatment records from the Veteran's periods of reserve service in the USAR that ended in May 2013; all VA treatment records from the San Juan VAMC and Ponce VAOPC from September 2013 to the present; and all private treatment records from San Lucas Hospital. Additionally, the Board directed that the Veteran be afforded a new VA examination. 

The Veteran was afforded a VA examination in November 2015 and treatment records were obtained from VAMC San Juan and VAOPC Ponce. The AOJ submitted a request for the outstanding service treatment records and reserve personnel records in October 2015. A follow-up request for those records was submitted in January 2016. In March 2016 the AOJ received a memorandum from the VA Records Management Center (RMC) indicating that they had no records for the Veteran. In a July 2016 letter, the AOJ notified the Veteran that his records could not be located and were therefore unavailable for review, indicating that all efforts to obtain the information had been exhausted. Lastly, regarding the Veteran's private treatment records from San Lucas Hospital, the AOJ sent a letter to the Veteran in October 2015 requesting that he submit any treatment records or in the alternative, that he complete enclosed authorization and release forms so that VA could obtain such records on his behalf. The Veteran submitted a signed 38 U.S.C. § Notice Response letter in December 2015 which indicated that he had no further information or evidence to submit. As such, the Board finds that the AOJ completed all requested development and that there has been substantial compliance with the prior remand instructions such that no further action is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (indicating that a Court or Board remand confers upon the veteran the right to substantial, but not strict, compliance with that order).

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).




II. Service Connection

Applicable Laws and Regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2016).

Establishing service connection requires (1) evidence of a presently existing disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for certain chronic diseases, such as arthritis, if diagnosed as such in service or manifested to a compensable degree within one year after a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Where a veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a)).  Arthritis is included in the list of chronic diseases under 38 C.F.R. § 3.309(a).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection also may be established on a secondary basis for: (1) a disability that is proximately due to or the result of a service-connected disease or injury; or, (2) any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury. 38 C.F.R. §§ 3.310 (a)-(b); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993) (explaining 38 C.F.R. § 3.310 (a)); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (explaining 38 C.F.R. § 3.310 (b)).

Factual Background and Analysis

The Veteran is service connected for posttraumatic degenerative joint disease of the left knee, status post left knee anterior cruciate ligament repair with meniscus repair. It is his contention that his left knee condition causes him to shift his weight to his hips in order to mitigate the pain he experiences in his left knee. 

The Veteran underwent a VA examination in November 2011. The examiner noted that the Veteran was not complaining of any hip problem but further noted that in early 2005 the Veteran developed hip pains due to abnormal balance of the hips because he was shifting his weight unequally. It was noted that the Veteran claimed this was related to his back problem. The examiner noted that there was past documentation showing that the Veteran had a discrepancy of lower extremity length of one centimeter, the left leg smaller by one centimeter. While the examiner noted pain and tenderness on both the left and right hips, he indicated that the Veteran's hips were at the same level in horizontal plane. A November 2011 bilateral hip X-ray revealed normal findings and the examiner indicated that there was no diagnosis for hip pain due to the absence of objective findings on examination. See November 2011 VA Examination Report. 

During his April 2014 hearing, the Veteran testified that he could not stand straight for long periods of time and that he usually shifted his weight to the hip in order to compensate for the pain. He further stated that he would put his whole body weight to the right side. The VLJ who conducted the hearing noted on the record that the Veteran stood up and showed him how he shifts his entire weight over with his hips off to the right side. He noted that the Veteran's body in that position resembled a V-shape. See April 2014 Hearing Transcript. 

The Veteran was afforded a VA examination for his hips in November 2015. Upon examination, the Veteran stated that his right hip condition began four to five years prior. He stated that the condition was worsened by walking and reported a tendency to tilt his weight to his right side. The examiner noted that the Veteran had abnormal range of motion on the right hip and subsequently opined that the Veteran's right hip condition was proximately due to his service connected left knee condition. See November 2015 VA Examination.

The examiner noted that the Veteran's left hip had normal range of motion with no evidence of pain with weight-bearing, no indication of crepitus, and no objective evidence of localized tenderness or pain on palpation of the joint. Id. She further noted normal strength in the left hip with no signs of muscle atrophy or ankylosis. Id. 

Although the examiner reported her findings on both the left and right hips, her November 2015 report only contained an opinion regarding the right hip. Thus, an addendum disability benefit questionnaire (DBQ) was requested and the examiner was asked to provide a medical opinion regarding the Veteran's left hip disability. In an August 2016 DBQ, she indicated that it was less likely than not (less than 50 percent probability) that the Veteran's claimed left hip condition was proximately due to or the result of his service-connected condition. As rationale, the examiner stated that based on review of the record and the evaluation conducted in November 2015, that no clinical and objective evidence was found that supported a diagnosis for the Veteran's left hip. On examination the Veteran's left hip had full range of motion, and there was no functional impairment or objective complaints. STRs and the Veteran's electronic medical records were silent for a left hip condition. No left hip condition was found on evaluation and the records were silent for treatment or follow up for the left hip. The examiner reported that the Veteran did not complain of a left hip condition during the November 2015 examination and that he was shifting his weight to the opposite extremity (the right hip) as opposed to the left hip. See August 2016 DBQ. The Board notes that the last sentence of the opinion states "Veteran is shifting weight to the opposite extremity (right hip) and not to left hip due to SC left hip condition." The Veteran does not have a service connected left hip condition.  The Board regarded the use of the phrase "left hip condition" to be a typographical error and interpreted this sentence to be in reference to the Veteran's service-connected left knee condition.  

The Board finds that the preponderance of the evidence is against granting the Veteran's claim of service connection for a left hip disability, including as due to service-connected degenerative joint disease of the left knee. The Veteran contends that he incurred a left hip disability as a result of his service-connected degenerative joint disease of the left knee. The record evidence does not support a finding of a current left hip disability. The available treatment records show complaints of left hip pain but no diagnoses of a disability. Notably, for the purposes of establishing a current disability, pain alone, without any functional impairment or underlying diagnosis, is not a service connectable disability. Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part, dismissed in part, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

In reaching this conclusion, the Board finds probative the opinions of the November 2011 and November 2015 VA examiners, as well as the opinion offered in the August 2016 DBQ. The Board notes that the Veteran has consistently represented that he bears the majority of his weight on his right hip and his reports of symptoms have emphasized his right side. See April 2014 Hearing Transcript; see also November 2015 VA Examination Report.  Examinations have consistently indicated that he continues to have full range of motion in the left hip. Further, he did not report pain in the left hip on the most recent examination. 

The Board notes that lay persons are competent to provide opinions on some medical issues. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011). However, the specific issue in this case falls outside the realm of common knowledge of a lay person. See Jandreau, v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007). While the Veteran is competent to report that he experiences hip pain, he is not competent to diagnose a hip disability, such as bursitis, nor is he competent to provide an etiology for his hip pain. The diagnosis of a specific hip disability, such as bursitis, is not within the realm of knowledge of a layperson. Rather, the nature and causation of a hip disability is a complex question that requires expertise. There is no indication that the Veteran possesses such specialized knowledge, and therefore, he is not competent in this regard. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). Therefore, the Board accords the lay statements regarding the nature and etiology of a hip disability, to include bursitis, no probative weight.

In short, there is no probative, persuasive evidence to indicate the Veteran has a current hip disability. Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection. See 38 U.S.C.A. §§ 1110, 1131; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability). "In the absence of proof of a present disability there can be no valid claim." See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). As there is no evidence of a current disability, there is no basis on which the claim for service connection may be granted. It is therefore unnecessary to address any other element of service connection. 

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule is not for application, and the claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a left hip disorder, to include as secondary to service-connected left knee disability is denied.


REMAND

The last supplemental statement of the case (SSOC) was issued in September 2016.  Thereafter, the RO afforded the Veteran another VA examination in January 2017. As the RO did not readjudicate the issue on appeal with consideration of all of the evidence added to the record since the last SSOC, furnish the Veteran an appropriate SSOC if any benefit on appeal was not granted, and afford him the requisite opportunity to respond, there has been noncompliance with the Board's June 2015 Remand directives.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

Additionally, the 2017 examination is inadequate in view of a recent decision of the Court of Appeals for Veteran's Claims (Court).  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint." Id.  The Court found that, to be adequate, a VA examination of the joints must, whenever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  Id.  It was noted that "[i]f for some reason the examiner [was] unable to conduct the required testing or conclude[d] that the required testing is not necessary in this case, he or she should clearly explain why that is so."  Id.

Also, the Court recently issued an opinion addressing whether a VA examiner is permitted to decline to offer an estimate as to additional functional loss during flare-ups if the veteran is not undergoing a flare-up at the time of the examination.  In Sharp v. Shulkin, No. 16-1385 (September 6, 2017), the Court recently held that the Board may accept a VA examiner's assertion that he or she cannot offer such an opinion without resort to speculation only after it determines that the examiner's conclusion is not based on the absence of procurable information or on a particular examiner's shortcomings or general aversion to offering an opinion on issues not directly observed.  It must be clear that such an opinion is not procurable based on a lack of knowledge among the "medical community at large" and not merely on a lack of expertise, insufficient information, or unprocured testing on the part of the specific examiner.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA examination of his left knee disability to determine the severity of the left knee disability.  The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.  All indicated studies, including x-rays should be performed.

The examiner should record the results of range of motion testing of BOTH knees for pain on both active and passive motion and in weight-bearing and non-weight-bearing or state why such testing is not warranted or not feasible in light of Correia v. McDonald, 28 Vet. App. 158 (2016).  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  In regard to flare-ups, if the Veteran is not currently experiencing a flare-up, based on relevant information elicited from the Veteran, review of the file, and the current examination results regarding the frequency, duration, characteristics, severity, and functional loss regarding his flares, the examiner is requested to provide an estimate of the Veteran's functional loss due to flares expressed in terms of the degree of additional range of motion lost, or explain why the examiner cannot do so.  

2.  After ensuring any other necessary development has been completed, the AOJ should readjudicate the claim.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


